Citation Nr: 1529893	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-38 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for a low back disability, claimed as secondary to a service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.  

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction currently resides at the RO in Indianapolis, Indiana.  

In August 2010, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board reopened the service connection claims on appeal and remanded the case for additional development in November 2010, and then again in May 2014.  


FINDINGS OF FACT

1.  The competent and credible evidence of record does not show that the Veteran's currently diagnosed left knee disability was caused or etiologically related to or aggravated by his service-connected right knee disability.

2.  The competent and credible evidence of record does not show that the Veteran's currently diagnosed low back disability was caused or etiologically related to or aggravated by his service-connected right-knee disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability on a secondary basis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for a low back disability on a secondary basis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in September 2002.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records and VA treatment records have been obtained.  

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2010 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

The Board notes that because the issues of service connection for a left knee disability and service connection for a low back disability both as secondary to the service-connected right knee disability involve the application of the same law, the Board will address them together.  

In June 2006 the Veteran filed a claim to reopen his claims of entitlement to service connection for his left knee and low back disabilities, both as secondary to his service-connected right knee disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2014).

The first and most fundamental requirement for any service-connection claim, either on a direct or secondary basis, is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the evidence of record shows that the Veteran is currently diagnosed with arthritis of the left knee and residuals of a lumbar spine surgery he endured in 1992.  The Veteran received treatment for his left knee and low back disability at the Northern Indiana VAMC between 2002 and 2008.  At these visits X-ray studies were obtained and diagnoses of arthritis in the knee and back were provided.  

As the Veteran is service connected for a right knee disability, the only issues for resolution are whether the right knee disability caused or aggravated the Veteran's left knee and low back disabilities.  With regard to that issue, the evidence in the claims folder contains favorable and unfavorable medical evidence and opinions.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As to the unfavorable evidence, in a December 2007 VA medical opinion, a physician assessed that, based on a review of the claims folder, it was "less likely as not" that the Veteran's left knee and low back disabilities were due to the Veteran's right knee disability.  The physician opined that there were no records in-service which documented the Veteran's left knee or low back injuries.  Further, the physician noted that the Veteran had reported having separate work-related injuries post-discharge.  The examiner stated that the Veteran's limp caused by his right knee was very mild, and would not have caused any abnormal movement in the lower back or any increase of weight-bearing in the left knee joint.  

The Veteran's claim was remanded in November 2010 and for a VA examination and opinion which opined as to whether the Veteran's right knee disability could have aggravated his left knee or low back disabilities.  In February 2011, the Veteran was afforded a VA examination for his back and left knee.  The examiner opined that he had diffuse degenerative osteoarthritis of the left knee and low back, which is usually considered part of the natural aging process.  The examiner added that the Veteran also had arthritis in his hips as well as his left elbow.  It was noted that arthritis can be the result of obesity and that the Veteran was 306 pounds upon examination; a weight that would accelerate the degenerative arthritis of his lumbar spine.  He opined that the Veteran's left knee and low back conditions were less likely than not caused by or a result of his service-connected right knee condition.  

In May 2014 the Board remanded the Veteran's claim again, for a specific determination of whether his disabilities were aggravated by his service-connected right knee disability.  In a June 2014 VA opinion the examiner, after review of the Veteran's claims folder, opined that the Veteran's left knee and low back disabilities were neither caused nor aggravated by his service-connected right knee disability.  Specifically, she stated in her rationale that the Veteran's weight and age are most likely the cause of his left knee and low back disabilities.  In support of her opinion, the examiner cited medical literature relied upon by the Veteran.  The examiner stated that the literature, specifically the article entitled "Limping and Back Pain," discussed the possible relationship between a limp and back problems.  However, the examiner stated that the type of limp which would cause such pain as the article described would be a "lurching gait," and not the mild limp that the Veteran suffered.  The examiner also cited a study published by the CDC indicating that osteoarthritis is largely age related, and that nearly one in two people will suffer from knee osteoarthritis in their lifetime.  The examiner noted that according to the study nearly two in three obese adults may develop painful knee osteoarthritis, and the Veteran's obesity most likely caused an acceleration of the arthritis to his lumbar spine.

The Veteran testified at an August 2009 RO hearing and an August 2010 Board hearing that his right knee disability was causing him to limp, and was causing altered weight bearing which led to his left knee and back problems.  He further testified that the pain in his right knee got progressively worse, causing him to put more weight on his left knee when walking.  In subsequent statements it was asserted that VA opinions had, in essence, failed to adequately consider that the Veteran had walked with a limp since active service.

Based upon a comprehensive review of the record, the Board finds the competent and credible evidence of record does not show that the Veteran's currently diagnosed left knee and low back disabilities were caused or etiologically related to or aggravated by his service-connected right-knee disability.  As an initial matter, the Board finds that the Veteran's contention that his left knee and low back disorders developed over a longer period of time than has been considered by his VA examiners is not credible due to inconsistency with the other evidence of record.  It is significant to note that private treatment records dated in September 1997 show that while recovering from an Achilles tendon rupture in 1985 he experienced loose body symptoms in his left knee, but that the examiner found he had a normal gait pattern and normal hip rotation.  

With regard to lay evidence of a secondary relationship between the Veteran's service-connected right knee disability and his left knee and low back disabilities, lay persons may be competent to speak on matters of medical diagnosis or etiology. Davidson, 581 F.3d at 1316.  The Veteran is indeed competent to report symptoms and the date of onset of his left knee and low back problems after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, the Board finds the Veteran statements with regard to a secondary relationship with his service-connected right knee disability are not competent evidence.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  These matters involve complex medical issues and are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Taken together, the Board finds the available VA opinions are found to be thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record, including medical treatise evidence.  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Moreover, the VA opinions were adequate as they addressed both the causation and aggravation facets of the secondary service connection claims.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Thus, with regard to secondary service connection, the Board finds the evidence against the service-connected right knee disability causing or aggravating the current left knee and low back disabilities is persuasive.  

As to the favorable evidence in support of secondary service connection, in June 2007 and July 2008 opinions, Dr. R.K., based on treatment of the Veteran and a review of the Veteran's medical records, opined that it was "at least as likely as not" that the Veteran's left knee and low back disabilities were secondary to his altered weight bearing and altered gait from his service-connected right knee disability.  Specifically, that it was the result of abnormal walking and putting a great strain on his left knee and his back.  However, the rationale for his opinion was only that "injuries to one part of the body certainly can eventually affect another part of the body."  The Board notes that the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a qualified health care professional, is not probative without a factual predicate in the record and a thorough rationale or analysis that the Board can evaluate.  Miller v. West, 11 Vet. App. 18, 22 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez, 22 Vet. App. 295, 304.  

The unfavorable VA opinions, in this case, outweigh the favorable private opinion because they provide a more distinct analysis into why the service-connected right knee disability does cause or aggravate the Veteran's left knee and low back disabilities, are not speculative, and provide an analysis.  In short, there is a stronger clinical basis for their conclusions.  The Board finds the December 2007, February 2011, and June 2014 VA opinion in this case are persuasive.  Overall, the opinions adequately consider all of the competent and credible evidence of record and provide concise medical explanations with a discussion of medical treatise evidence on the question of etiology.  

Accordingly, the Board concludes that the preponderance of the evidence is against secondary service connection for a left knee or low back disability, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected right knee disability, is denied.  

Entitlement to service connection for a low back disability, claimed as secondary to a service-connected right knee disability, is denied.  



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


